Citation Nr: 1608787	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  08-13 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating in excess of 30 percent for a headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to July 1998 and from October 1998 to December 1998. The Veteran also has a period of active duty for training (ACTDUTRA) from May 1996 to August 1996.

These matters come before the Board of Veterans' Appeals on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for tension headaches and assigned an initial noncompensable rating, effective from April 2, 2004.

The Veteran testified at a Decision Review Officer hearing in December 2004 and a copy of the transcript has been associated with his electronic claims file.

The Veteran requested a Board hearing in his May 2008 Substantive Appeal and one was scheduled in June 2010. However, he canceled his request for a hearing in June 2010. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. 	
§ 20.704 (2015).

In February 2012, the Board remanded this matter to the Appeals Management Center (AMC) for additional development. In November 2012, while the case was in remand status, the RO increased the Veteran's disability rating from noncompensable to 30 percent, effective April 5, 2012. When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2013, the Board in part denied an initial compensable disability rating for the period from April 2, 2004 to April 5, 2012 and a disability rating in excess of 30 percent thereafter. The Veteran appealed the matter to the U. S. Court of Appeals for Veterans Claims (Court). 
In an October 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's April 2013 denial, and remanded the matter to the Board for development consistent with the Joint Motion.

In May 2014, the Board granted an initial 30 percent disability rating for headache disability effective from April 2, 2004, and remanded the issue of entitlement to a disability rating in excess of 30 percent beginning on April 5, 2012 to the Agency of Original Jurisdiction (AOJ) for additional development. 

The Veteran appealed the denial of an evaluation in excess of 30 percent prior to April 5, 2012 to the Court. In an April 2015 Order, the Court granted the parties' Joint Motion, vacated the Board's May 2014 denial for an initial evaluation in excess of 30 percent prior to April 5, 2012, and remanded the matter to the Board for development consistent with the Joint Motion.

While in July 2015, the Board granted an initial 50 percent disability rating for a headache disability effective from April 2, 2004. 


This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

A July 2015 Board decision granted the Veteran an initial 50 percent disability rating for a headache disability effective from April 2, 2004.


CONCLUSION OF LAW

The Veteran's headache disorder is evaluated at the maximum schedular evaluation, and the Board has no further jurisdiction in the matter. 38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2014); 38 C.F.R. §§ 4.124a, (DC 8199-8100), 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. When there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990). The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.	
 38 U.S.C.A. § 7105.

In July 2015, the Board granted the Veteran an initial 50 percent disability rating for a headache disability effective from April 2, 2004 - representative of the date of claim. Accordingly, the Board does not have any further jurisdiction consider an appeal in the matter.


ORDER

An initial compensable rating in excess of 50 percent for a headache disability is dismissed as moot.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


